DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner notes that the newly added Bonissone (U.S. 20080140361) reference teaches a method of using a single fitness function which determines accuracy of prediction while calculating a confidence level based on the uncertainty. Refer to the updated grounds of rejection provided.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-4, 6-10, 12-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goebel (U.S. 2008/0208487) in view of Gal (Dropout as a Bayesian Approximation: Representing Model Uncertainty in Deep Learning) and Bonissone (U.S. 20080140361).
Regarding claim 1, (Currently Amended) A method, comprising: a) initializing deep learning architecture parameters for a pre-defined base architecture (Goebel: Paragraph [0032] “a neural network based data-driven model 18 trained and validated using historical data 20 and constructed to represent input-output relationships.” Initializing deep learning architecture parameters for a pre-defined base architecture is taught as a neural network based data-driven model.); b) conducting model training based on the deep learning architecture parameters to generate a trained model (Goebel: Pargraph [0035] “each predictive model 18 is trained using historical data” Conducting model training based on the deep learning architecture parameters to generate a trained model is taught as each predictive model 18 is trained using historical data.), wherein the conducting model training based on the deep learning architecture parameters (Goebel: Paragraph [0041] “In an embodiment, the parameters can include at least one local weight to be applied to each model 18 based upon the local performance of the model 18, such as the mean absolute error 40 on peers 30 for that model” Wherein the conducting model training based on the deep learning architecture parameters is taught as the parameters including the weights applied to the model for learning/training.) to generate the trained model comprises applying training data from a database configured to store historical data of the apparatus (Goebel: Paragraph [0035] “training each model 18 based on historical data” Applying training data is taught as training based on the historical data.);… to evaluate against a validation set from the historical data stored in the database (Goebel: Paragraph [0032] “neural network based data-driven model 18 trained and validated using historical data” Applying training data to evaluate against a validation set from the historical data stored in the database is taught as neural network based data-driven model 18 trained and validated using historical data.);… d) for the single fitness function indicative of the trained model not being optimized(Goebel: Paragraph [0036] “During training, the known output is compared with the model output 15, and if there is a difference between the model output 15 and the known output, the model 18 is then adjusted, so that the model 18 generates the known output. An example of adjusting the model 18 is to alter at least one of a node weighting and a connectivity for a neural network model.” For the fitness function indicative of the trained model not being optimized for the accuracy, updating the deep learning architecture parameters to regenerate the trained model from the updated deep learning architecture parameters is taught as during training if the known output is compared with the model output and if there is a difference between the model and know the model is adjusted so that it can be retrained and output the known output.) …updating the deep learning architecture parameters to regenerate the trained model from the updated deep learning architecture parameters (Goebel: Paragraph [0036] “During training, the known output is compared with the model output 15, and if there is a difference between the model output 15 and the known output, the model 18 is then adjusted, so that the model 18 generates the known output. An example of adjusting the model 18 is to alter at least one of a node weighting and a connectivity for a neural network model.” For the fitness function indicative of the trained model not being optimized for the accuracy, updating the deep learning architecture parameters to regenerate the trained model from the updated deep learning architecture parameters is taught as during training if the known output is compared with the model output and if there is a difference between the model and know the model is adjusted so that it can be retrained and output the known output.) and repeat the method from step b) (Goebel: Paragraph[0052] “Since the fitness function is to be maximized, the negation of such error is used as the fitness function, that is: f=−|y−ŷ|. Subsequent to comparing the accuracy of the fused output 19 to the known result, the search continues 460 by defining 420 another individual data set 22 as a subset of historical data 20, and repeating the process.” Repeating the method from step b is taught as repeating the process.); and e) for the single fitness function indicative of the trained model being optimized, providing the trained model for prediction (Goebel: Paragraph [0036] “During training, the known output is compared with the model output 15, and if there is a difference between the model output 15 and the known output, the model 18 is then adjusted, so that the model 18 generates the known output. An example of adjusting the model 18 is to alter at least one of a node weighting and a connectivity for a neural network model.” The fitness function indicative of the trained model being optimized, providing the trained model for prediction is taught as the model is adjusted to generate the known output. ); wherein the single fitness function is indicative of the model being optimized for when the deep learning architecture parameters converge within a threshold (Goebel: Paragraph [0052] “a fitness function f, to evaluate an accuracy of the defined region against a known result. Because it is desired to generate the most accurate RUL estimate, the absolute value of the prediction error is used as the function to minimize, that is: |y−ŷ|. Since the fitness function is to be maximized, the negation of such error is used as the fitness function, that is: f=−|y−ŷ|. Subsequent to comparing the accuracy of the fused output 19 to the known result, the search continues 460 by defining 420 another individual data set 22 as a subset of historical data 20, and repeating the process.” The fitness function is indicative of the model being optimized is taught as a fitness function f, to evaluate an accuracy of the defined region against a known result. Because it is desired to generate the most accurate RUL estimate. Paragraph [0057] “defines the fusion of the model outputs 15 with a “moving window”, which will eliminate altogether consideration of weights developed with a data set 22 that has not been updated subsequent to a specified duration threshold.” The deep learning architecture parameters converge within a threshold is taught as eliminate altogether consideration of weights developed with a data set 22 that has not been updated subsequent to a specified duration threshold. Therefore the weights that are left are converged within the threshold.).
Goebel does not explicitly disclose c) obtaining predictions and uncertainties through iteratively applying Monte Carlo (MC) dropout to the generated trained model to evaluate a single fitness function, wherein the single fitness function is configured to evaluate accuracy of the predictions and accuracy of uncertainty estimations of the training model, wherein the single fitness function is configured to evaluate the accuracy of the predictions and the accuracy of uncertainty estimations the training model … based on the predictions and the uncertainties from obtaining a mean prediction from a Monte Carlo (MC) dropout applied to the generated trained model and obtaining the uncertainties of the predictions from a standard deviation across the predictions generated from the MC dropout… for the accuracy of the predictions and the accuracy of the uncertainty estimations,
Gal further teaches… iteratively applying Monte Carlo (MC) dropout to (Gal: Section 4. “We refer to this Monte Carlo estimate as MC dropout. In practice this is equivalent to performing T stochastic forward passes through the network and averaging the results.” Iteratively applying Monte Carlo (MC) dropout is taught as Monte Carlo estimate or MC dropout that performs T stochastic forward passes through the network and averaging the results.)… based on the predictions and the uncertainties from obtaining a mean prediction from a Monte Carlo (MC) dropout (Gal: Section 4. “We refer to this Monte Carlo estimate as MC dropout. In practice this is equivalent to performing T stochastic forward passes through the network and averaging the results.” “To estimate the predictive mean and predictive uncertainty we simply collect the results of stochastic forward passes through the model.” Predictions and the uncertainties from obtaining a mean prediction from a Monte Carlo (MC) dropout is taught as using Monte Carlo dropout to estimate the predictive mean and predictive uncertainty.) applied to the generated trained model and obtaining the uncertainties of the predictions from a standard deviation across the predictions generated from the MC dropout (Gal: Section 5.1 “This behaviour is captured in MC dropout as well. Even though the models in figures 2 have an incorrect predictive mean, the increased standard deviation expresses the models’ uncertainty about the point” Obtaining the uncertainty of the predictions from a standard deviation across the predictions generated from the MC dropout is taught as the MC dropout modelled in Fig. 2 which shows standard deviation and uncertainty about the point.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system for estimating remaining useful life of Goebel with the Monte Carlo Dropout of Gal in order to allow using Monte Carlo dropout, thereby obtaining a considerable improvement in predictive likelihood compared to existing state-of-the-art methods (Gal: Section 1. “classification tasks, using MNIST as a concrete example. We then show a considerable improvement in predictive log likelihood and RMSE compared to existing state-of-the art methods.”).
Goebel in view of Gal does not explicitly disclose …c) obtaining predictions and uncertainties… the generated trained model to evaluate a single fitness function, wherein the single fitness function is configured to evaluate accuracy of the predictions and accuracy of uncertainty estimations of the training model, wherein the single fitness function is configured to evaluate the accuracy of the predictions and the accuracy of uncertainty estimations the training model … for the accuracy of the predictions and the accuracy of the uncertainty estimations,…
Bonissone further teaches c) obtaining predictions and uncertainties (Bonissone: Paragraph [0019] “the term prognostics shall refer to the estimation of remaining useful subsystem life. The remaining useful life (RUL) estimates are in units of time or cycles of operation such as startup, flight, and shutdown of an aircraft engine, for example. The time estimate typically has associated uncertainty” Obtaining predictions and uncertainties is taught as the RUL estimates with their associated uncertainties.)… the generated trained model to evaluate a single fitness function, wherein the single fitness function is configured to evaluate accuracy of the predictions (Bonissone: Paragraph [0049] “The method includes creating a performance metric, or fitness function f, and the predicted RUL ŷ is then tested 450, or compared with the fitness function f, to evaluate the accuracy of the constructed model against a known result.” The generated trained model to evaluate a single fitness function, wherein the single fitness function is configured to evaluate accuracy of the predictions is taught as the fitness function to evaluate the accuracy of the constructed model for predicting the RUL.) and accuracy of uncertainty estimations of the training model (Bonissone: Paragraph [0019] “The time estimate typically has associated uncertainty that is described as a probability density curve. Operators can choose a confidence level that allows them to incorporate a risk level into their decision making. Typically, the confidence interval on RUL estimates decreases as the prediction horizon decreases, such as near the end of component life, for example.” The accuracy of uncertainty estimations are taught as the confidence intervals on RUL uncertainty density curve.), wherein the single fitness function is configured to evaluate the accuracy of the predictions (Bonissone: Paragraph [0049] “The method includes creating a performance metric, or fitness function f, and the predicted RUL ŷ is then tested 450, or compared with the fitness function f, to evaluate the accuracy of the constructed model against a known result.” The generated trained model to evaluate a single fitness function, wherein the single fitness function is configured to evaluate accuracy of the predictions is taught as the fitness function to evaluate the accuracy of the constructed model for predicting the RUL.) and the accuracy of uncertainty estimations the training model  (Bonissone: Paragraph [0019] “The time estimate typically has associated uncertainty that is described as a probability density curve. Operators can choose a confidence level that allows them to incorporate a risk level into their decision making. Typically, the confidence interval on RUL estimates decreases as the prediction horizon decreases, such as near the end of component life, for example.” The accuracy of uncertainty estimations are taught as the confidence intervals on RUL uncertainty density curve.)… …for the accuracy of the predictions (Bonissone: Paragraph [0049] “The method includes creating a performance metric, or fitness function f, and the predicted RUL ŷ is then tested 450, or compared with the fitness function f, to evaluate the accuracy of the constructed model against a known result.” The generated trained model to evaluate a single fitness function, wherein the single fitness function is configured to evaluate accuracy of the predictions is taught as the fitness function to evaluate the accuracy of the constructed model for predicting the RUL.) and the accuracy of the uncertainty estimations (Bonissone: Paragraph [0019] “The time estimate typically has associated uncertainty that is described as a probability density curve. Operators can choose a confidence level that allows them to incorporate a risk level into their decision making. Typically, the confidence interval on RUL estimates decreases as the prediction horizon decreases, such as near the end of component life, for example.” The accuracy of uncertainty estimations are taught as the confidence intervals on RUL uncertainty density curve.),…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goebel and Gal with the RUL estimate and the associated uncertainty of Bonissone in order to allow using the uncertainty associated with the time estimate (prediction), thereby allowing the use of the confidence level to make decisions based on the risk level associated with the RUL estimate. This process improves the detection of a fault by incorporating the confidence level in the RUL estimate (Bonissone: Paragraph [0019] “The time estimate typically has associated uncertainty that is described as a probability density curve. Operators can choose a confidence level that allows them to incorporate a risk level into their decision making. Typically, the confidence interval on RUL estimates decreases as the prediction horizon decreases, such as near the end of component life, for example.”).
Claim 7 and 13 are similarly rejected but for the recitation of a computer readable medium and processor (Goebel: Paragraph [0009] “The system includes a processor and a computational model application for executing on the processor.” Paragraph [0025] “The computer 160 further includes a program storage device 165.”), refer to claim 1 for further analysis.

Regarding claim 2, (Original) Goebel in view of Gal and Bonissone teaches the method of claim 1, Goebel further teaches wherein the fitness function is configured to evaluate the accuracy (Goebel: Paragraph [0052] “a fitness function f, to evaluate an accuracy of the defined region against a known result.” The fitness function is configured to evaluate accuracy is taught as fitness function f, to evaluate an accuracy of the defined region against a known result.) and …,....
 	Gal further teaches dropout rate (Gal: Section 4. “We refer to this Monte Carlo estimate as MC dropout. ” A dropout rate is referred to as MC dropout which is Monte Carlo estimate.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system for estimating remaining useful life of Goebel with the Monte Carlo Dropout of Gal in order to allow using Monte Carlo dropout, thereby obtaining a considerable improvement in predictive likelihood compared to existing state-of-the-art methods (Gal: Section 1. “classification tasks, using MNIST as a concrete example. We then show a considerable improvement in predictive log likelihood and RMSE compared to existing state-of-the art methods.”).
Bonissone further teaches … of the predictions (Bonissone: Paragraph [0045] “a methodology to generate the best values of the weights {wi}, and search parameters {(ai, bi)} will enhance the accuracy of the RUL estimates.” Evaluate the accuracy of the predictions is taught as the accuracy of the RUL estimates.) and the accuracy of the uncertainty (Bonissone: Paragraph [0019] “The time estimate typically has associated uncertainty that is described as a probability density curve. Operators can choose a confidence level that allows them to incorporate a risk level into their decision making. Typically, the confidence interval on RUL estimates decreases as the prediction horizon decreases, such as near the end of component life, for example.” The accuracy of uncertainty estimations are taught as the confidence intervals on RUL uncertainty density curve.) through providing a probability of predicting a given output (Bonissone: Paragraph [0019] “The time estimate typically has associated uncertainty that is described as a probability density curve.” Providing a probability of predicting a given output is taught as the probability density curve which demonstrates a confidence interval of how likely the prediction occurrence is.) …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Goebel and Gal with the RUL estimate and the associated uncertainty of Bonissone in order to allow using the uncertainty associated with the time estimate (prediction), thereby allowing the use of the confidence level to make decisions based on the risk level associated with the RUL estimate. This process improves the detection of a fault by incorporating the confidence level in the RUL estimate (Bonissone: Paragraph [0019] “The time estimate typically has associated uncertainty that is described as a probability density curve. Operators can choose a confidence level that allows them to incorporate a risk level into their decision making. Typically, the confidence interval on RUL estimates decreases as the prediction horizon decreases, such as near the end of component life, for example.”).
Claim 8 and 14 are similarly rejected, refer to claim 2 for further analysis.

Regarding claim 3, (Currently Amended) Goebel in view of Gal and Bonissone teaches the method of claim 1, Goebel further teaches wherein the fitness function (Goebel: Paragraph [0052] “a fitness function” The fitness function is taught as a fitness function.) is …
Gal further teaches evaluated based on comparing a mean of Monte Carlo (Gal: Section 4. “We refer to this Monte Carlo estimate as MC dropout.”)  predictions (Gal: Section 4. “Note that the dropout NN model itself is not changed. To estimate the predictive mean and predictive uncertainty we simply collect the results of stochastic forward passes through the model.” Comparing a mean of the Monte Carlo predictions are taught as estimate the predictive mean and predictive uncertainty.) and the estimated uncertainties to an actual validation set of data (Gal: Section 5.3 Table 1. Shows a validation dataset that includes dropout uncertainties.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system for estimating remaining useful life of Goebel with the Monte Carlo Dropout of Gal in order to allow using Monte Carlo dropout, thereby obtaining a considerable improvement in predictive likelihood compared to existing state-of-the-art methods (Gal: Section 1. “classification tasks, using MNIST as a concrete example. We then show a considerable improvement in predictive log likelihood and RMSE compared to existing state-of-the art methods.”).
Claim 9 and 15 are similarly rejected, refer to claim 3 for further analysis.

Regarding claim 4, (Original) Goebel in view of Gal and Bonissone teaches the method of claim 1, wherein the generated trained model (Goebel: Paragraph [0032] “neural network based data-driven model 18 trained and validated” Generated trained model is taught as neural network based data-driven model trained.) is configured to determine remaining useful life (RUL) of an apparatus (Goebel: Paragraph [0009] “a system to estimate a remaining life of a probe using a set of diverse models.” Determine remaining useful life (RUL) of an apparatus is taught as a system to estimate a remaining life of a probe.).
Claim 10 and 16 are similarly rejected, refer to claim 4 for further analysis.

Regarding claim 6, (Original) Goebel in view of Gal and Bonissone teaches the method of claim 1, Goebel further teaches wherein the providing the trained model for prediction (Goebel: Paragraph [0009] “The computational model application performs a method including generating an estimated remaining life output by each model of the set of diverse models, aggregating each of the respective estimated remaining life outputs via a fusion model, and in response to the aggregating, predicting the remaining life, the predicting having reduced uncertainty bounds based on the aggregating.” Trained model for prediction is taught as model application performs a method including generating an estimated remaining life output.) comprises executing the trained model to provide a prediction (Goebel: Paragraph [0032] “a neural network based data-driven model 18 trained and validated using historical data 20 and constructed to represent input-output relationships.” Executing the trained model to provide a prediction is taught as neural network based model that is trained on historical or received data.) and an uncertainty level for a parameter based on received data (Goebel: Paragraph [0003] “The utility of RUL estimates is in inverse proportion to an amount of associated uncertainty. That is, if an estimate has large confidence bounds, the utility of such an estimate becomes small because an operator would have to make decisions to repair components at an otherwise acceptable level of risk.” An uncertainty level for a parameter based on received data is taught as the estimate along with the associated uncertainty.).

Claim 5, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goebel (U.S. 2008/0208487) in view of Gal (Dropout as a Bayesian Approximation: Representing Model Uncertainty in Deep Learning), Bonissone (U.S. 20080140361) and Pasadyn (U.S. Patent No. 6738682).

Regarding claim 5, Goebel in view of Gal and Bonissone teach the method of claim 1, 
    PNG
    media_image1.png
    264
    701
    media_image1.png
    Greyscale


Goebel further teaches the fitness function is defined as (y|x,w,…) … (Goebel: Paragraph [0052] “a fitness function” Fitness function is taught as a fitness function.), such that P(y|x,w,…) is the likelihood of predicting y given input data x, network parameters w and… the x= input data (Goebel: Paragraph [0031] “Examples of model input 17 include time series trajectories of sensor parameters and operational parameters (such as altitude, and airspeed, for example) over a time window from the present back to a specified period, such as a number of operational cycles, for example.” The input data is taught as input 17 include time series trajectories of sensor parameters and operational parameters (such as altitude, and airspeed, for example) over a time window from the present back to a specified period, such as a number of operational cycle.); w=network parameters (Goebel: Paragraph [0031] “The fusion model 14 receives the model input 17, the model outputs 15, and contextual, or state information 13 relating to each model 18, as will be described further below. The fusion model 14 uses the model input 17, model outputs 15, and state information 13 to fuse the model outputs 15, as described below in further detail. System 10 generates one fused output 19 based on such fusion. The fused output 19 is an enhanced RUL prediction of the probe 16 having reduced uncertainty bounds as compared to any one of the RUL estimates provided by the model outputs”  The network parameters are taught as the model trained on historical data.); 
Gal further teaches d= dropout rate (Gal: Section 4. “We refer to this Monte Carlo estimate as MC dropout. In practice this is equivalent to performing T stochastic forward passes through the network and averaging the results.” d= dropout rate is taught as MC dropout.); µ= mean of the prediction sampled using MC dropout mechanism (Gal: Section 4. “Note that the dropout NN model itself is not changed. To estimate the predictive mean and predictive uncertainty we simply collect the results of stochastic forward passes through the model.” µ= mean of the prediction sampled using MC dropout mechanism is taught as predictive mean using the MC dropout.); σ = deviation of the prediction sampled using MC dropout mechanism (Gal: Section 4. “Note that the dropout NN model itself is not changed. To estimate the predictive mean and predictive uncertainty we simply collect the results of stochastic forward passes through the model.” σ = deviation of the prediction sampled using MC dropout mechanism is taught as the predicted uncertainty (variance).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system for estimating remaining useful life of Goebel with the Monte Carlo Dropout of Gal in order to allow using Monte Carlo dropout, thereby obtaining a considerable improvement in predictive likelihood compared to existing state-of-the-art methods (Gal: Section 1. “classification tasks, using MNIST as a concrete example. We then show a considerable improvement in predictive log likelihood and RMSE compared to existing state-of-the art methods.”).
Goebel in view of Gal and Bonissone do not explicitly disclose the further specified fitness function.                        
                             
                            
                                
                                    1
                                
                                
                                    (
                                    
                                        2
                                        π
                                    
                                    )
                                    σ
                                
                            
                            *
                            
                                
                                    e
                                
                                
                                    
                                        
                                            -
                                            1
                                            (
                                            y
                                            -
                                            μ
                                            )
                                            ^
                                            2
                                        
                                        
                                            2
                                             
                                            σ
                                            ^
                                            2
                                        
                                    
                                
                            
                        
                     .

Pasadyn further teaches                          
                            
                                
                                    1
                                
                                
                                    (
                                    
                                        2
                                        π
                                    
                                    )
                                    σ
                                
                            
                            *
                            
                                
                                    e
                                
                                
                                    
                                        
                                            -
                                            1
                                            (
                                            y
                                            -
                                            μ
                                            )
                                            ^
                                            2
                                        
                                        
                                            2
                                             
                                            σ
                                            ^
                                            2
                                        
                                    
                                
                            
                        
                     . 
(Pasadyn: Col. 14, Lines 25-30 further teach the following
    PNG
    media_image2.png
    250
    517
    media_image2.png
    Greyscale
)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination Goebel, Gal and Bonissone with the probability density function of Pasadyn in order to allow distributing the prediction error between the two States in a way that the change made to the State estimate is larger for a parameter with more uncertainty (variance), thereby using uncertainty information to obtain better parameter estimates (Pasadyn: Col. 16 “It is desired to use uncertainty information to obtain better parameter estimates. There are multiple ways the Kalman filter can be derived.”).
Claim 11 and 17 are similarly rejected, refer to claim 5 for further analysis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.S./Examiner, Art Unit 2123